 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 379 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Petri (for himself, Mr. Obey, Mr. Sensenbrenner, Mr. Kleczka, Mr. Kind, Ms. Baldwin, Mr. Green of Wisconsin, and Mr. Ryan of Wisconsin) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Commemorating the 150th anniversary of the first meeting of the Republican Party in Ripon, Wisconsin. 
 
Whereas, on March 20, 1854, 50 men, three women, and one child assembled in a simple frame schoolhouse, now known as the Little White Schoolhouse, in Ripon, Wisconsin, to advocate the creation of a new political party under the name Republican; 
Whereas this March 20, 1854, meeting in Ripon, Wisconsin, was the first of many grassroots meetings that led to the formal founding of the Republican Party; 
Whereas the city of Ripon is commemorating the 150th anniversary of the first meeting of the Republican Party with a celebration entitled From Schoolhouse to White House; a Celebration of Active Citizenship, which includes a series of civic and educational events; 
Whereas the Little White Schoolhouse is listed on the National Register of Historic Places, was designated by the Department of the Interior as a National Historic Landmark on May 30, 1974, and attracts visitors from around the world; and 
Whereas the Little White Schoolhouse serves as a symbol of civic responsibility and grassroots political activism: Now, therefore, be it 
 
That Congress commemorates the 150th Anniversary of the first meeting of the Republican Party in Ripon, Wisconsin. 
 
